                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANA LYNNE SMOLARZ,

             Plaintiff,                     Case No. 2:18-cv-11340
                                            Magistrate Judge Anthony P. Patti
v.

NANCY A. BERRYHILL,

           Defendant.
___________________________________/

                                    JUDGMENT

      In accordance with the opinion and order denying Plaintiff’s motion for

summary judgment and granting Defendant’s motion for summary judgment

entered on May 21, 2019,

      It is ORDERED AND ADJUDGED that judgment is granted in favor of

Defendant and against Plaintiff.

      It is further ORDERED AND ADJUDGED that the determination of the

Commissioner of Social Security is AFFIRMED and that the complaint is

DISMISSED with prejudice.

      IT IS SO ORDERED.


Dated: May 21, 2019                s/Anthony P. Patti
                                   Anthony P. Patti
                                   UNITED STATES MAGISTRATE JUDGE
  2




s/DAVID J. WEAVER
CLERK OF THE COURT
BY: s/Michael Williams
Deputy Clerk
